April 30, 2014 Guinness Atkinson Funds 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 Re: Guinness Atkinson Funds, Registration No. 33-75340 Post Effective Amendment No. 62 Ladies and Gentlemen: We hereby consent to the reference of our firm as counsel in Post-Effective Amendment No. 62 under the Securities Act of 1933 (Post-Effective Amendment No. 63 under the Investment Company Act of 1940) to Guinness Atkinson Funds’ Registration Statement on FormN-1A.In addition, we hereby consent to the incorporation by reference of our opinion as to the legality of the securities being registered, which was filed on June 17, 1998 as an Exhibit to Post-Effective Amendment No. 11. Best regards, /s/ Kramer Levin Naftalis & Frankel, LLP
